Name: 93/2/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 21 December 1992 appointing the President of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1993-01-06

 Avis juridique important|41993D000293/2/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 21 December 1992 appointing the President of the Commission of the European Communities Official Journal L 002 , 06/01/1993 P. 0007 - 0007 Finnish special edition: Chapter 1 Volume 3 P. 0005 Swedish special edition: Chapter 1 Volume 3 P. 0005 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 21 December 1992 appointing the President of the Commission of the European Communities (93/2/Euratom, ECSC, EEC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Having regard to the Decision of the Representatives of the Governments of the Member States of the European Communities of 21 December 1992 appointing Members of the Commission of the European Communities, HAVE DECIDED AS FOLLOWS: Sole Article Mr Jacques DELORS is hereby appointed President of the Commission of the European Communities for the period 6 January 1993 to 6 January 1995 inclusive. Done at Brussels, 21 December 1992. The President D. HURD